United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 08-1711
                                ___________

Ikechi Kallys Albert,                 *
                                      *
             Appellant,               *
                                      *   Appeal from the United States
      v.                              *   District Court for the
                                      *   District of Minnesota.
Dakota Communities, Inc.; Kevin       *
Hondl, White Male, Program Director; *    [UNPUBLISHED]
Lori Kingston, White Female, Vice     *
President of Human Resources; Lisa    *
Math, White Female, Program Director; *
Elizabeth Warner, White Female,       *
Employee,                             *
                                      *
             Appellees.               *

                                ___________

                          Submitted: August 20, 2009
                             Filed: August 28, 2009
                              ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.
      Ikechi Kallys Albert appeals the district court’s1 adverse grant of summary
judgment in his action asserting employment discrimination, retaliation, and state law
claims. After reviewing the record de novo, viewing the evidence and all reasonable
inferences from it in a light most favorable to Albert, see Jacob-Mua v. Veneman, 289
F.3d 517, 520 (8th Cir. 2002) (standard of review), we conclude summary judgment
was proper for the reasons stated by the district court. Accordingly, we deny Albert’s
pending motions and we affirm. See 8th Cir. R. 47B.
                          ______________________________




      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota.

                                         -2-